Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group I, claims 22-42, in the reply filed on 04/14/2022 is acknowledged.  
Claims 22-42 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-42 are rejected under 35 USC 103 as being unpatentable over Goskonda et al. (US 20190192428) in view of Mandel et al. (20190060225).
A method for preparing an oral cannabinoid composition having increased bioavailability, the method comprising the process step of mixing/combining the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin or sunflower oil or medium chain triglycerides (MCT), a co-solvent (i.e. ethanol or propylene glycol or isopropanol or xylitol) and water and in some embodiments, further comprising a stabilizer and/or preservative, a thickening agent and terpenes within various amount/ranges to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose is claimed. 
Goskonda teaches an oral cannabinoid formulation which comprise or may comprise the mixing/combining of the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin), a co-solvent (i.e. ethanol or propylene glycol or isopropanol), water, a preservative and a stabilizer to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain [Please note that the cited reference, in paragraph 0088, teaches that the cannabinoid formulations of the present invention improve the delivery of the cannabinoid with respect to extent, rate, and/or consistency of in vivo absorption from the location of administration] (see entire document including e.g. title, abstract, paragraphs 0020, 0027, 0034, 0046,  0055, 0061, 0068, 0072, 0078, 0089, 0096, 0099 and claims).  Goskonda, however, does not teach the further inclusion of a thickening agent and terpenes therein.
Mandel beneficially teaches an oral cannabinoid formulation which comprise or may comprise the mixing/combining of the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin or sunflower oil or medium chain triglycerides (MCT)), a co-solvent (i.e. ethanol or xylitol), a thickening agent (i.e. xanthan gum or guar gum or agar or pectin) and terpenes to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain [Please note that the cited reference, in paragraph 0007, teaches that its invention described herein is directed to the application of said water soluble cannabinoid and terpenoid molecules in the preparation of orally administered cannabis compositions.  Said orally administered cannabis compositions will offer precise and reliable dosing as well as fast action resulting from rapid absorption into blood through oral mucosa.]  (see entire document including e.g. title, abstract, paragraphs 0004,0006, 0007, 0019, 0034, 0045, 0046, 0047, 0050, 0057 and claims).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Goskonda’s oral cannabinoid composition/formulation to further include the claimed active ingredients of a thickening agent and terpenes based upon the beneficial teaching provided by the secondary reference (as discussed above)- given that the secondary reference is also to be used for the same purpose of obtaining an oral cannabinoid composition/formulation that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain. One would have been motivated with a reasonable expectation of success to combine the above cited references as a whole to create the overall claimed method for preparing an oral cannabinoid composition having increased bioavailability, the method comprising the process step of mixing/combining the claimed active ingredients of a cannabinoid, a surfactant (i.e. lecithin or sunflower oil or medium chain triglycerides (MCT), a co-solvent (i.e. ethanol or propylene glycol or isopropanol or xylitol) and water and in some embodiments, further comprising a stabilizer and/or preservative, a thickening agent and terpenes to obtain an oral cannabinoid composition that yields the claimed cannabinoid within the cannabinoid preparation capable of having increased bioavailability when administered to a subject in need thereof for a medicinal purpose such as to treating pain. Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps to obtain the claimed oral cannabinoid composition/formulation having increased bioavailability therein) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 		
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655